[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic:  $5,528.38
          Percentage of Negligence of: Plaintiff:      None
CT Page 14772
                                      Defendant:      100% __________ Total:      100%
Judgment may enter for the plaintiff and against the defendant, Daniel Zaleski, in the sum of $5,528.38, together with court costs.
Kremski, J.T.R.